Citation Nr: 0310845	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1957.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
issue listed on the title page was denied by the Board in a 
December 1997 Board decision, to which the appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In a decision entered on April 
19, 2001, the Court vacated the December 1997 Board decision, 
and remanded the case to the Board for readjudication.  
Pursuant thereto, the Board requested additional development 
in this case in memoranda dated in April 2002 and March 2003.  
The development requested therein has been accomplished, and 
this case is now ready for appellate review. 
 

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The current Bipolar II disorder, i.e., recurrent, major 
depressive episodes with hypomanic episodes, is the result of 
disease or injury during active peacetime service.  


CONCLUSION OF LAW

A Bipolar II disorder, i.e., recurrent, major depressive 
episodes with hypomanic episodes, was incurred in active 
peacetime service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The sole purpose of the Court's April 2001 decision was to 
afford the veteran the benefit of the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and 
implementing regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a) (2002).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As the veteran's claim will be granted, no useful 
purpose would be served by delaying the adjudication of the 
veteran's claim further to conduct additional development 
pursuant to the VCAA, and the Board otherwise concludes that 
no additional development or adjudication pursuant to the 
VCAA is indicated.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
There are some disabilities, including psychoses, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).
 
Briefly summarizing the pertinent facts, a Board of Medical 
Survey during service found the veteran to be unfit for 
further duty due to "emotional instability reaction."  The 
post service evidence includes private clinical reports dated 
in the 1980s and 1990s documenting psychiatric problems, to 
include an attempt at suicide.  The diagnosis in May 1994 was 
"bipolar disorder, depressed."  VA psychiatric examinations 
conducted in September 2002 and April 2003 resulted in 
diagnoses of "major depression, recurrent" and "Bipolar II 
disorder, i.e., recurrent, major depressive episodes with 
hypomanic episodes."  Significantly, following the April 
2003 VA examination, the opinion was as follows: 

In the opinion of the examiner, it is as 
likely as not that the original episode 
of emotional disturbance [during 
service], which seemed to be transient at 
the time and occurred in the setting of 
stress and sleep deprivation evolved into 
the veteran's longstanding recurrence of 
depression with mild hypomanic episodes.  

The examiner also opined, in essence, that the psychiatric 
symptoms demonstrated during service were, at least in part, 
representative of an acquired psychiatric disorder rather 
than a personality disorder.   

While the record reveals some "negative" clinical evidence, 
given the "positive" evidence from the April 2003 VA 
examination highlighted above, the Board concludes that 
probative weight of the "negative" and "positive" evidence 
is, at minimum, in relative balance.  Thus, the veteran's 
claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for Bipolar II disorder, 
i.e., recurrent, major depressive episodes with hypomanic 
episodes, is granted. 


	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

